Case 19-13556-mdc   Doc 75   Filed 11/11/20 Entered 11/11/20 11:37:51   Desc Main
                             Document     Page 1 of 3




                                FROM
Case 19-13556-mdc   Doc 75   Filed 11/11/20 Entered 11/11/20 11:37:51   Desc Main
                             Document     Page 2 of 3
Case 19-13556-mdc   Doc 75   Filed 11/11/20 Entered 11/11/20 11:37:51   Desc Main
                             Document     Page 3 of 3




            No Objection


             /s/ LeeAne O. Huggins   November 9, 2020
